Exhibit 10.1

  [fccylogo.jpg]

 
January 31, 2014


Stephen J. Gilhooly
196 Ridgewood Road
Milton, Massachusetts   02186


Dear Mr. Gilhooly,


It is with great pleasure that 1st Constitution Bank offers you the position of
Chief Financial Officer with the official title of Senior Vice President.  We
anticipate you joining our organization on or before February 18, 2014.   Your
salary compensation will be a base pay of $7,692.31 which when annualized is
equivalent to $200,000 per year.   This offer is contingent upon satisfactory
completion of our employment background screening.
 
Please bring 2 forms of identification including your social security
card.  Also, if you would like to have your payroll direct deposited into your
personal checking account bring a voided check or you may open a 1st
Constitution Bank checking account.


Included in our offer is a very comprehensive benefit package.  Eligibility for
health, dental and vision coverage will begin the first of the month following
two months of employment. We will reimburse you for the cost of continuing such
coverage through COBRA benefit continuation provisions of your current employer
less the amount you would pay for such coverage under our employee benefit
programs. This amount will be reimbursed in the last payroll of each month until
you begin coverage in our plans.
 
Based upon your official title you will receive 4 weeks of vacation for
2014.  Also, you will receive a car allowance of $400.00 per month along with a
gas credit card.  A portion of the gas expense is deemed to be a taxable fringe
benefit for personal use.


In addition to the benefits I have outlined, you will also be eligible to
participate in our cash bonus program for the year 2014 if the Bank meets all of
its goals and you meet the goals that we will mutually establish upon your
joining the organization.  Your cash bonus will be based on your production and
overall performance for the year 2014.


Upon your joining the organization you will receive stock options of 3000 shares
of 1st Constitution Bancorp common stock, of which 20% will vest immediately and
the remainder will vest 20% per year on the anniversary of the award date.  To
be totally vested upon the fourth anniversary of the award.


You will also be eligible to participate in the yearly stock grant and stock
option programs that are also based upon production and overall performance.
 
 
 

--------------------------------------------------------------------------------

 
 
Eligibility for the 401(K) plan is following the completion of 6 months of
employment with entry dates set on a monthly basis.  The bank will match 50% of
your elective deferrals up to your first 6% of compensation.  Our plan does
allow for immediate rollovers from other qualified 401(k) plans.


1st Constitution Bank will provide temporary housing for a 30 day period and
also reimburse up to $5,000 in moving expense for relocation.


Your employment with the Bank is “at-will” which means that either you or the
Bank can terminate your employment with the Bank at any time and for any reason
without notice and without liability on the part of the Bank for such
termination.


You acknowledge that this offer letter (along with the documents referenced in
this offer letter), represents the entire agreement between you and the Bank
regarding your employment by the Bank and that no verbal or written agreements,
promises or representations that are not specifically stated in this offer, are
or will be binding upon the Bank.


This offer letter and the referenced documents shall be governed and construed
in accordance with the laws of the State of New Jersey and applicable federal
law.  You acknowledge that you have received, read and understand the 1st
Constitution Bank Employee Handbook and will be bound by it as the same is in
effect from time to time.


Once you have had an opportunity to review this letter, please call me if I can
answer any questions.  I can be reached at (609) 578-4415.
 
If you are in agreement with the terms of this offer letter and the referenced
documents, please sign below.  This offer is in effect for five (5) business
days and thereafter is deemed withdrawn by the Bank unless signed and returned
by you to the Bank within such period.
 

 
Signatures:
     
1st Constitution Bank
     
/s/ Dorine M. Nicol
     
By:         Dorine M. Nicol
Sr. Vice President
Human Resources Director
     
January 28, 2014
 
Date
     
/s/ Stephen J. Gilhooly
 
Stephen J. Gilhooly
      February 5, 2014  
Date

 
 
 

--------------------------------------------------------------------------------